Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khotimsky et al. (U.S. Patent Application Pub. 2022/0149969 A1) in view of Cao et al. (Cao et al., “An Improved FEC Scheme for 10G EPON Based on Channel Adaptation”, ACP Technical Digest, OSA, 2012).
Regarding claim 15, Khotimsky et al. teaches in FIG. 1 a method, for use by an Optical Line Terminal (OLT 110), comprising: broadcasting messages (see FIG. 5, messages 500-540) to Optical Network Units (ONU 140) for configurating ONUs. The difference between Khotimsky et al. and the claimed invention is that Khotimsky et al. does not teach broadcasting code set information indicating a code set selected from a plurality of error correction code sets, in a broadcast message. Cao et al. teaches in FIG. 2 a process for selecting a FEC code set for an ONU wherein the OLT sends a grant message containing the code type to the ONU and the ONU returns an acknowledgement. One of ordinary skill in the art would have been motivated to combine the teaching of Cao et al. with the system of Khotimsky et al. because FEC is mandatory for high speed PON and selecting an appropriate FEC code for each ONU optimizes the overall performance for the PON.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select appropriate FEC code set for each ONU, as taught by Cao et al., in the system of Khotimsky et al.
Claim(s) 1-2, 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Cao et al., “An Improved FEC Scheme for 10G EPON Based on Channel Adaptation”, ACP Technical Digest, OSA, 2012) in view of Khotimsky et al. (U.S. Patent Application Pub. 2022/0149969 A1) and Nammi (U.S. Patent Application Pub. 2020/0304196 A1).
Regarding claim 1, Cao et al. teaches in FIG. 2 a process comprising receiving, from an Optical Line Terminal, a message (grant message) comprising code set information indicating a first code set selected from a plurality of error correction code sets (Cao et al. teaches on page 1, last paragraph that the OLT decides the optimal FEC code and informs the ONU via a grant message), determining whether the first code set is comprised in a group of code sets supported by the Optical Network Unit (the success of the negotiation implies that the ONU supports the code set), wherein, said group of code sets comprises at least one code set of the plurality of  error correction code sets; encoding an upstream transmission with the first code set (it is understood that upstream transmission uses the code set agreed by ONU), in case the first code set is comprised in said group of code sets. The differences between Cao et al. and the claimed invention are (a) Cao et al. does not teach a broadcast network and (b) Cao et al. does not teach processor, memory and computer program. Khotimsky et al. teaches in FIG. 1 a broadcast network wherein OLT sends broadcast messages to ONUs as illustrated in FIG. 5. One of ordinary skill in the art would have been motivated to combine the teaching of Khotimsky et al. with the system of Cao et al. because a broadcast network allows a plurality of ONUs to share an OLT and certain section of the distribution network such as the trunk fiber 122 of FIG. 1.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deploy the method of Cao et al. in a broadcast network, as taught by Khotimsky et al.
The combination of Cao et al. and Khotimsky et al. still fails to teach processor, memory and computer program. Nammi teaches in FIG. 10 and paragraph [0069] processor for executing computer program stored in memory to perform methods. One of ordinary skill in the art would have been motivated to combine the teaching of Nammi with the modified system of Cao et al. and Khotimsky et al. because stored program control is flexible and easy to upgrade, and due to the use of standard off-the-shelf components the cost is effective.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use stored program control, as taught by Nammi, in the modified system of Cao et al. and Khotimsky et al.
Regarding claim 2, Khotimsky et al. teaches in paragraph [0036] that the broadcast messages 500-510 can be a burst profile message.
Regarding claim 9, the combination of Cao et al., Khotimsky et al. and Nammi teaches an apparatus, for use by an Optical Line Terminal, comprising: at least one processor; and at least one memory including computer program code (Nammi teaches in FIG. 10 and paragraph [0069] processor for executing computer program stored in memory to perform methods), the at least one memory and computer program code configured to, with the at least one processor, cause the apparatus to perform, - broadcasting (Khotimsky et al. teaches in FIG. 1 a broadcast network and in FIG. 5 broadcasting message 500-510) code set information indicating a code set selected from a plurality of error correction code sets (Cao et al. teaches on page 1, last paragraph that the OLT decides the optimal FEC code and informs the ONU via a grant message), in a broadcast message to Optical Network Units; for use by at least one of the Optical Network Units to encode an upstream transmission (it is understood that upstream transmission uses the code set agreed by ONU).
Regarding claim 10, Khotimsky et al. teaches in FIG. 1 a plurality of ONUs, it is obvious that the OLT repeats the broadcasting for each of the ONUs.
Regarding claim 11, Khotimsky et al. teaches in paragraph [0036] that the broadcast messages 500-510 can be a burst profile message.
Regarding claim 14, the combination of Cao et al., Khotimsky et al. and Nammi teaches a method, for use by an Optical Network Unit comprising: receiving, from an Optical Line Terminal, a broadcast message (Khotimsky et al. teaches in FIG. 1 a broadcast network comprising OLT and ONUs, and in FIG. 5 broadcasting message 500-510) comprising code set information indicating a first code set selected from a plurality of error correction code sets (Cao et al. teaches on page 1, last paragraph that the OLT decides the optimal FEC code and informs the ONU via a grant message), determining whether the first code set is comprised in a group of code sets supported by the Optical Network Unit (the success of the negotiation implies that the ONU supports the code set), wherein, said group of code sets comprises at least one code set of the plurality of error correction code sets; encoding an upstream transmission with the first code set, in case the first code set is comprised in said group of code sets (it is understood that upstream transmission uses the code set agreed by ONU).
Claim(s) 3-4, 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., Khotimsky et al. and Nammi as applied to claims 1-2, 9-11 and 14 above, and further in view of Luo et al. (U.S. Patent Application Pub. 2020/0344534 A1).
Cao et al., Khotimsky et al. and Nammi have been discussed above in regard to claims 1-2, 9-11 and 14. Cao et al. further teaches a grant message. The difference between Cao et al., Khotimsky et al. and Nammi and the claimed invention is that Cao et al., Khotimsky et al. and Nammi do not teach that the grant message comprises a reference to a burst profile and comprises information related to the upstream transmission. Luo et al. teaches in FIG. 2 messages exchanged between the OLT and a ONU comprising a SN grant message. Luo et al. teaches in FIG. 3 the structure of the SN grant message comprising a burst profile field 350. One of ordinary skill in the art would have been motivated to combine the teaching of Luo et al. with the modified system of Cao et al., Khotimsky et al. and Nammi because it simply provides details that are missing from Cao et al., Khotimsky et al. and Nammi.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a burst profile field in the grant message, as taught by Luo et al., in the modified system of Cao et al., Khotimsky et al. and Nammi.
Regarding claims 4 and 13, Luo et al. teaches in FIG. 3 a serial number grant message.
Regarding claim 7, Nammi teaches in paragraph [0016] low density parity check (LDPC) codes.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., Khotimsky et al., Nammi and Luo et al. as applied to claims 3-4, 7 and 12-13 above, and further in view of Li et al. (U.S. Patent Application Pub. 2018/0191461 A1).
Cao et al., Khotimsky et al., Nammi and Luo et al. have been discussed above in regard to claims 3-4, 7 and 12-13. Furthermore Cao et al. teaches default code RS (255, 223) as a baseline code. The difference between Cao et al., Khotimsky et al., Nammi and Luo et al. and the claimed invention is that Cao et al., Khotimsky et al., Nammi and Luo et al. do not teach at least one burst terminating code. Li et al. teaches in paragraph [0026] and FIG. 3 a burst termination code block. One of ordinary skill in the art would have been motivated to combine the teaching of Li et al. with the modified system of Cao et al., Khotimsky et al., Nammi and Luo et al. because a termination code block indicates the end of a burst data and ensures the integrity of the data.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a burst termination code, as taught by Li et al., in the modified system of Cao et al., Khotimsky et al., Nammi and Luo et al.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., Khotimsky et al., Nammi and Luo et al. as applied to claims 3-4, 7 and 12-13 above, and further in view of Qu et al. (U.S. Patent Application Pub. 2021/0144693 A1).
Cao et al., Khotimsky et al., Nammi and Luo et al. have been discussed above in regard to claims 3-4, 7 and 12-13. The difference between Cao et al., Khotimsky et al., Nammi and Luo et al. and the claimed invention is that Cao et al., Khotimsky et al., Nammi and Luo et al. do not teach that the respective code set comprises codes derived by puncturing and/or shortening from a mother forward error correction code. Qu et al. teaches in paragraph [0186] that different FEC codes are obtainable by puncturing and/or shortening a mother code based on an LDPC type of FEC. One of ordinary skill in the art would have combined the teaching of Qu et al. with the modified system of Cao et al., Khotimsky et al., Nammi and Luo et al. because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use FEC code that is derived by puncturing and/or shortening from a mother forward error correction code, as taught by Qu et al., in the modified system of Cao et al., Khotimsky et al., Nammi and Luo et al.
Response to Arguments
Applicant's arguments filed 23 November 2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 7 of the Remarks, “Claim 15 recites, in part, ‘broadcasting code set information indicating a code set selected from a plurality of error correction code sets.’ The Office Action admits that ‘Khotimsky et al. does not teach broadcasting code set information indicating a code set selected from a plurality of error correction code sets, in a broadcast message.’ Office Action, page 3. The Office Action then alleges that ‘Cao et al. teaches in FIG. 2 a process for selecting a FEC code set for an ONU wherein the OLT sends a grant message containing the code type to the ONU and the ONU returns an acknowledgement.’ Id. Cao describes a FEC scheme that ‘does not use a fixed FEC code, but rather adopts an optimal FEC code for each ONU according to its respective channel situation which can be derived from the input BER information provided by BER monitor in PCS layer.’ Cao, page 1, paragraph 2. Figure 2 of Cao describes a ‘FEC code negotiation process.’ Id. at page 1, paragraph 4. This scheme may include a variable-code encoder that ‘has the ability of generating different RS codes according to the instruction.’ Id. at page 2, paragraph 2. Thus, Cao describes generating a specific code and does not describe a code set from a plurality of error correction code sets as described in claim 15 and the scheme of Cao cannot describe ‘broadcasting code set information indicating a code set selected from a plurality of error correction code sets, in a broadcast message’ as recited in claim 15.” The argument is not persuasive. First, it has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Khotimsky et al. teaches in FIG. 1 a broadcasting network. Second, Cao et al. teaches in FIG. 1 several code sets and the OLT selects a code set based on the BER. This reads on the limitation “a code set selected from a plurality of error correction code sets” as recited in claim 15. Therefore, the combination of Khotimsky et al. and Cao et al. teaches all the limitations of claim 15 and renders claim 15 obvious.
The Applicant argues on page 8 of the Remarks, “Claim 1 recites, in part, ‘receiving, from an Optical Line Terminal, a broadcast message comprising code set information indicating a first code set selected from a plurality of error correction code sets.’ For reasons similar or analogous to those stated above for claim 15, Cao does now describe receiving ‘a broadcast message comprising code set information indicating a first code set selected from a plurality of error correction code sets’ as recited in claim 15.” The argument is not persuasive. First, it has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Khotimsky et al. teaches in FIG. 1 a broadcasting network. Second, Cao et al. teaches in FIG. 1 several code sets and the OLT selects a code set based on the BER. This reads on the limitation “a first code set selected from a plurality of error correction code sets” as recited in claim 1. Therefore, the combination of Khotimsky et al. and Cao et al. teaches all the limitations of claim 1 and renders claim 1 obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl9 December 2022



/SHI K LI/Primary Examiner, Art Unit 2637